Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 1 of 29
3844 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
. . LMT Real Estate, LLC d/b/a Panache Wood Fire Grill; Ristorante
Monika Vider Castello, Inc. d/b/a Ristorante Castello; Chase “Habib” Troudi; and
Doe Defendants 1-10
(b) County of Residence of First Listed Plaintiff _Montgomery County County of Residence of First Listed Defendant | Montgomery County
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

{c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
onnolly Wells & Gray, LLP

Gerald D. Wells, III
2200 Renaissance Blvd., Suite 275
King of Prussia, PA 19406 Telephone: 610-822-3700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 2&3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 0 1 Incorporated or Principal Place 04 04
of Business In This State
O 2 U.S. Government 0 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place ao5 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation 06 06
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHERSTATUTES _|
O 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Scizure O 422 Appeal 28 USC 158 ©) 375 False Claims Act
O 120 Marine O 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act D 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment |0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act O 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle © 370 Other Fraud @& 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations CO 864 SSID Title XVI © 890 Other Statutory Actions
O 196 Franchise Injury CO) 385 Property Damage O 740 Railway Labor Act OC 865 RSI (405(g)) O 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure OD 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
O 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other {0 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
}K1 Original O 2 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 U.S.C. 201 et seq.
Brief description of cause:

Claim for unpaid wages brought pursuant to the Fair Labor Standards Act, 29 U.S.C. 201 et seq.

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN G& CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: W{Yes No
VIII. RELATED CASK(S) a
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

FOR OFFICE USE ONLY

sora FETE

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 2 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

MONIKA VIDER, on behalf of herselfand . CIVIL ACTION
all others similarly situated,

Vv. :
LMT REAL ESTATE, LLC d/b/a PANACHE NO.

WOOD FIRE GRILL, et al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. o)

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ; ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
May 13, 2019 Gerald D. Wells, TI] Plaintiff
Date Attorney-at-law Attorney for
610-822-3700 610-822-3800 gwells@cweglaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
UNITED STATES DISTRICT CO
x S Case 2:19-cv- RAD Gr BISTORA SIERRITTORPBAR

29 (
Vv . DESIGNATION FORM 0 (
(io be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar)

Address of Plaintiff: C/O Connolly Wells & Gray, LLP 2200 Renaissance Bivd., Suite 275, King of Prussia, PA 19406

AEKBHE a
oA

 

Address of Defendant: 602 Skippack Pike, Blue Bell, PA, 19422
602 Skippack Pike, Blue Bell, PA 19422

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringernent of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

<]N 8K

 

 

 

 

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case [is / [e] is not? pélaredto any case pending or within one year previously terminated action in
this court except as noted above.

05/13/2019 88277

A. A tgorney-tt- Lane / Pro Se Plaintiff Attorney 1D. # Gfapplicable)

DATE;

 

 

f

 

CIVIL: (Place a Vin one category only}

Federal Question Cases: Diversity Jurisdiction Cases:

B.
i. Indemnity Contract, Marine Contract, and All Other Contracts LJ 1. Insurance Contract and Other Contracts
2, FELA C} 2. Airplane Personal Injury
3. Jones Act-Personal Injury L] 3. Assault, Defamation
4, Antitrust LC] 4. Marine Personal Injury
5. Patent L] 5. Motor Vehicle Personal Injury
6, Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7, Civil Rights FE] 7. Products Liability
8. Habeas Corpus fF] 8. Products Liability — Asbestos
9. Securities Act{s} Cases £.] 9. All other Diversity Cases

   

. Social Security Review Cases (Please specify}:
All other Federal! Question Cases
(Please specify): Fait Labor Standards Act of 1938 ("FLSA‘},29 U.S.C. § 201, ef seq.

 

( sodoocococooo =

 

Na

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove tre ease from eligibility for arbitration.)

Gerald D. Wells, Il

, counsel of record or pro se plaintiff, do hereby certify:

 

 

v1 Pursuant to Locai Civil Rule 53.2, § 3{c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
=4! exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

 

Relief other than monetary damages is sought.

 

ware, 05/13/2019 / 88277

¥ Attorbiey-at-Law / Pro Se Plaintiff Aitorney 1D. # (ifapplicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (52018)
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 4 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MONIKA VIDER, on behalf of herself and all
others similarly situated,

Civil Action No.:
Plaintiff,
CLASS AND COLLECTIVE
v. ACTION COMPLAINT
LMT REAL ESTATE, LLC d/b/a PANACHE
WOOD FIRE GRILL; RISTORANTE TORY TRIAL DEMANDED

 

CASTELLO, INC. d/b/a RISTORANTE
CASTELLO; CHASE “HABIB” TROUDI; and
DOE DEFENDANTS 1-10.

Defendants.

 

Plaintiff Monika Vider (“Plaintiff”), on behalf of herself and all others similarly situated,

alleges as follows:

INTRODUCTION

1. This is a class and collective action brought on behalf of “Tipped Employees”
who work or have worked at restaurants owned, operated and/or otherwise controlled by
Defendants LMT Real Estate, LLC (“LMT”), Ristorante Castello, Inc., and Chase “Habib Troudi
(collectively “Defendants”), including but not limited to Panache Wood Fire Grill (“Panache”)
and Ristorante Castello (“Castello”) (together, the “Restaurants”) and have been subject to the
unlawful practices detailed herein.

2. As detailed below, upon information and belief, each of the Restaurants implicate
common ownership and share the same employment policies, including those relating to the.
compensation of Tipped Employees.

3. As such, upon information and belief, the employment practices complained of

herein occurred at each of the Restaurants, as Defendants utilized common labor policies and
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 5 of 29

practices at the Restaurants. Accordingly, Defendants are responsible for the employment
practices complained of herein.

4. Defendants employ individuals in a tipped capacity, namely “bartenders,”
“servers” (“waiters and “waitresses”), “bussers,” and “food runners” (collectively, “Tipped
Employees”), who are and/or were subjected to Defendants’ unlawful pay practices. As Tipped
Employees, these individuals were primarily responsible operating the “front of the house” and
interacting with customers, including taking customers’ orders, serving them their food/drink,
and removing the used plates/glasses after the customers was done eating/drinking.

5. As explained in detail below, Defendants systematically and willfully deprived
Plaintiff and other Tipped Employees of minimum wages in violation of the Fair Labor
Standards Act, 29 U.S.C. § 201, et seg., (“FLSA”), the Pennsylvania Minimum Wage Act
(“PMWA”), 43 P.S. § 333.101, et seg., the Wage Payment and Collection Law, 43 Pa. S. §
260.1, et seq., (“WPCL”), and Pennsylvania common law' by, among other things, failing to
satisfy the notice requirements of the tip credit provisions of the FLSA and PMWA.

6. Due to Defendants’ unlawful failure to properly inform Tipped Employees of its
intention to utilize a “tip credit”, Defendants have improperly applied a “tip credit” against the
wages paid to Plaintiff and current and former Tipped Employees, thus paying them less than the
mandated minimum wage.

7. In addition, Defendants violated the PMWA and WPCL when they required
Plaintiff and other Tipped Employees to perform numerous job duties when there was no
possibility for that employee to generate tips, such as before the restaurant opened or after it had

closed or when a Tipped Employee was “cut” for the night (e.g., they were no longer responsible

 

' The PMWA, WPCL, and Pennsylvania common law are collectively referred to herein as “PA
State Laws.”
Case 2:19-cv-02066-TJS Document 1 Filed 05/13/19 Page 6 of 29

for serving customers and instead had to perform solely cleaning/stocking work). This is in
contravention of applicable Pennsylvania state law.

8. Further, Defendants required Plaintiff and current and former Tipped Employees
to perform numerous non-tipped duties that are unrelated to their tipped occupation. This
includes but is not limited to, cleaning the restaurant, taking out trash, slicing fruits, rolling
silverware, restocking bins, filling ice bins and setting up/breaking down prep stations. Notably,
much of this work was performed either before or after the restaurant opened/closed, necessarily
meaning that Plaintiff and other Tipped Employees could not receive tips during this time.

9. Despite performing this unrelated non-tipped work, Defendants paid Plaintiff and
current and former Tipped Employees a sub-minimum wage for performing this work.

10. ‘Finally, as set forth below, Plaintiff and other Tipped Employees were denied
monies due and owing to them due to Defendants’ practice of collecting and retaining tips that
were meant for distribution to other Tipped Employees.

11. Asa result of the aforementioned pay practices, Plaintiff and the members of the
Classes (defined below) were illegally under-compensated for their work.

SUMMARY OF CLAIMS

12. Plaintiff brings this action as a collective action to recover unpaid wages, pursuant
to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seg. (“FLSA” or the
“Act”).

13. In particular, Plaintiff brings this suit on behalf of the following similarly situated
persons:

All current and former Tipped Employees who have worked for
Defendants in the United States within the statutory period covered by this

Complaint and elect to opt-in to this action pursuant to the FLSA, 29
U.S.C. § 216(b) (the “Collective Class”).
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 7 of 29

14. In addition, Plaintiff also brings this action as a state-wide class action to recover
unpaid wages pursuant to the PA State Laws.

15. Specifically, Plaintiff brings this suit on behalf of a class of similarly situated
persons composed of:

All current and former Tipped Employees who have worked for
Defendants in the Commonwealth of Pennsylvania during the statutory
period covered by this Complaint (the “PA Class”).

16. The Collective Class and the PA Class are hereafter collectively referred to as the
“Classes.”

17. Plaintiff alleges on behalf of the Collective Class that they are: (i) entitled to
unpaid minimum wages from Defendants for hours worked for which Defendants failed to
comply with the notice provisions of the tip credit and pay the mandatory minimum wage, as
required by law and (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C. § 201
et seq.

18. _— Plaintiff alleges on behalf of the PA Class that Defendants violated the PA State
Laws by failing to comply with the tip credit provisions, as required by law, and consequently
failing to pay them the appropriate minimum wages for all hours worked. In addition,
Defendants also violated PA State Laws by failing to pay PA Class members the full minimum
wage for time spent performing non-tip generating work. Lastly Defendants violated the PA
State Laws by improperly retaining portions of gratuities earned by Tipped Employees.

PARTIES
19. Plaintiff Monika Vider (“Plaintiff’ or “Vider’’) is a resident of the Commonwealth

of Pennsylvania who was employed by Defendants as a “bartender” at its Panache location. As

explained herein, Plaintiff also worked as “server” for a short period of time at this same
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 8 of 29

location. While employed as a Tipped Employee, Defendants failed to compensate Plaintiff
properly for all hours worked.

20. Pursuant to Section 216(b) of the FLSA, Plaintiff has consented in writing to be a
plaintiff in this action. Her Consent To Sue form is attached hereto as Exhibit A.

21. Defendant Panache 1 LMT Real Estate, LLC is a limited liability company
registered in the Commonwealth of Pennsylvania as the owner of the fictitious name Panache
Panache Wood Fire Grill (“Panache”). LMT’s corporate address is located at 602 Skippack Pike
in Blue Bell, Pennsylvania, which is the address of Panache. During the statutory period covered
by this Complaint, Defendant employed Tipped Employees at this location operating under the
fictious name Panache Wood Fire Grill. Moreover, Defendant Panache also transacted business
within the Commonwealth of Pennsylvania, including within this district.

22. Defendant Ristorante Castello, Inc. (“Ristorante Castello”) does business as
“Ristorante Castello” and is located in 721 Skippack Pike in Blue Bell, Pennsylvania. During the
statutory period covered by this Complaint, Defendant employed Tipped Employees at this
location. Moreover, Defendant Ristorante Castello also transacted business within the
Commonwealth of Pennsylvania, including within this district.

23. Defendant Chase “Habib” Troudi (“Troudi”) is, upon information and belief, a
resident of the Commonwealth of Pennsylvania. Upon information and belief, Defendant Troudi
is the primary shareholder in LMT, and President of Ristorante Castello. Defendant Troudi owns,
operators and/or otherwise controls the Restaurants.

24. Indeed, the website, www.panachewoodfiregrill.com, identifies Habib Troudi as

the “owner” of the Panache Wood-Fire Grill and Ristorante Castello. See
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 9 of 29

www.panachewoodfiregrill.com/about-panache/ (last visited March 7, 2019). Moreover,
According to an available health inspection reports, “Chace Troudi” is the owner of Castello.

25. In his capacity as owner and operator, Defendant Troudi exercises sufficient
control over the labor policies and practices of the Restaurants complained of herein to be
considered the employer of Plaintiff and the Classes for purposes of the FLSA and PA State
Laws.

26.  Evidencing the interrelation and unified operation of the Restaurants is the fact
the website for each respective Restaurant invites visitors to visit “our other restaurant” which is
a hyperlink to the other Restaurant. Moreover, consumers may purchase a single gift card that
pictures the logos of both Panache and Castello.

27. At all relevant times during the statutory period covered by this Complaint,
Defendants have transacted business within the Commonwealth of Pennsylvania, including
within this district.

28. At all relevant times during the statutory period covered by this Complaint,
Defendants have operated as a “single enterprise” within the definition of Section 203(r)(1) of
the FLSA. Defendants uniformly operated its restaurants under common control for a common
business purpose.

29. Defendants are a single and joint employer with a high degree of interrelated and
unified operations. Upon information and belief, Defendants share common management
between restaurant locations, share common employees between locations, as well as share
common human resources and payroll services.

30. | Upon information and belief, all of Defendants’ locations share the common labor

policies and practices complained of herein.
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 10 of 29

31. | Upon information and belief, the sole reason for separate corporate entities was to
limit the liability of Defendants. Evidencing the interrelation and unified operation of the
Defendants’ entities, each of the entities references the other on its respective websites.

32. Plaintiff is unaware of the names and the capacities of those defendants sued as
DOES 1 through 10 but will seek leave to amend this Complaint once their identities become
known to Plaintiff. Plaintiff believes there are additional entities employing Tipped Employees
that have not yet been identified. Upon information and belief, Plaintiff alleges that at all
relevant times each defendant was the officer, director, employee, agent, representative, alter
ego, or co-conspirator of each of the Defendants. In engaging in the alleged conduct herein,
defendants acted in the course, scope of, and in furtherance of the aforementioned relationship.

JURISDICTION AND VENUE

33. | This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
1331 and 29 U.S.C. § 201 et seq.

34. Further, this Court also has supplemental jurisdiction over Plaintiffs state law
claims pursuant to 28 U.S.C. § 1367 because those claims derive from a common nucleus of
operative facts.

35. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) as a substantial
part of the acts or omissions giving rise to the claims alleged herein occurred within this judicial
district, and Defendants are subject to personal jurisdiction in this district.

36. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§ 2201 and 2202.

FACTUAL ALLEGATIONS

37. The crux of the FLSA and the PA State Laws is, inter alia, that all employees are

entitled to be paid mandated minimum wages for all hours worked.
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 11 of 29

38. Contrary to these basic protections, Plaintiff and the members of the Classes were
deprived of the mandated minimum wage for all hours they worked.

39. Plaintiff and the members of the Classes are, or were, Tipped Employees
employed by Defendants.

40. | Upon information and belief, all of the Defendants’ locations are/were operated
under uniform policies/procedures applicable to all members of the Classes, including subjecting
Tipped Employees to the unlawful pay practices complained of herein.

41. As such, upon information and belief, the employment practices complained of
herein occurred at all of Defendants’ locations as Defendants utilized common labor policies and
practices at each of their locations. Accordingly, Defendants are responsible for the employment
practices complained of herein.

Plaintiff's Experience Working For Defendant

42. Asset forth above, Plaintiff was employed by Defendants as a “bartender” in their
Panache location in the Commonwealth of Pennsylvania. Plaintiff worked at this location from in
or about August 18, 2018 through February 27, 2019.

43. In addition to being employed as a “bartender,” Plaintiff also worked as a “server”
for approximately one month during the holiday season at Panache.

44. Plaintiff was paid an hourly cash wage rate from Defendants and earned tips from
customers who chose to leave a gratuity.

45. When working as a bartender, Plaintiff split her tips with the other bartenders, if
any, who were working with her. When working as a server, Plaintiff was not required to split

her tips with anyone. Rather, Defendants required her to tip out to the following groups of
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 12 of 29

employees if they were working with her: bartenders, bussers, and/or food runners. Indeed,
servers were instructed to tip out 5% of their total sales to bartenders.

46. Thus, although Plaintiff and the other bartenders were supposed to receive tips
from servers, Plaintiff and other Tipped Employees did not receive said tips. When Tipped
Employees inquired, Defendants would simply state that the employees owe for credit card
processing fees.

47. Plaintiff's hourly wage rate from Defendants was $2.83 an hour. Plaintiff does not
ever recall the hourly wage being raised by Defendants above $2.83 for any day worked,
irrespective of how little tips were earned or the type of work performed.

48. Plaintiff typically worked a double shift for Defendants on Mondays, arriving at
10:30 a.m. and leaving anywhere from 10:30 p.m. to midnight, and Thursday nights from 3:30
p.m. to closing, typically leaving anywhere between midnight and 2:00 a.m.

49. In addition to working these two days, Plaintiff also worked several other days
per week. In total, she typically worked three to four days per week and averaged between thirty
(30) and thirty-three (33) hours per work. She typically had off from work on Tuesdays.

50. Plaintiff recalls that for approximately the last month of her employment,
Defendants had Plaintiff working Wednesday evenings with her typical start time being 3:30
p.m. and her typical end time being anywhere between 10:30 p.m. and midnight.

51. If she worked Sundays, her hours were typically 10:30 a.m. to 11:30 p.m. and, if
she worked Fridays or Saturdays, her hours were typically 3:30 p.m. to 2:00 a.m.

52. Plaintiff recorded her work time by logging into Defendants’ timekeeping system
through the point-of-sale (“POS”) system. Plaintiff believes the timekeeping system was called

“Dinerware.”
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 13 of 29

53. Notably, Plaintiff was never instructed to clock in under a different job code when
performing non-tip generating work (such as set up or breakdown work at the start or end of a
shift) or when working prior to or after the restaurant opened/closed. Indeed, to the best of
Plaintiff's knowledge, Defendants did not keep track of such time separately from Plaintiff's
entries into the POS system.

54. | The precise amount of time Plaintiff recorded as working each week, upon
information and belief, is maintained in Defendants’ employment and/or payroll records.

55. While employed by Defendants, Plaintiff typically came in approximately one-
half hour before the start of her shift (or prior to the restaurant opening if she was working an
opening shift) to perform numerous assigned tasks to Tipped Employees including: cutting fruit,
getting the bar set up, fill the menu bins, finalize anything not done the night before.

56. | When closing Panache, Plaintiff typically stayed one hour after Panache closed
and/or the last customer left. During this time, Plaintiff performed numerous closing tasks
including: cleaning the bar bottles, wash the bar glasses, bring the dirty dishes to the kitchen,
restock the beer, wine, and liquor, take out the trash, wash the bar matts, clean the cooler, and
perform other related closing tasks.

57. Due to her long hours of working, Defendants offered Plaintiff and other Tipped

Employees 50% off certain food items.”

 

* To the extent Defendants took or claim any meal credit, this may also constitute a violation of
applicable wage laws as an employer who claims a meal credit cannot make any profit from a
meal provided to an employee. See, e.g., Chen v. Century Buffet & Rest., No. 09-1687, 2012 U.S.
Dist. LEXIS 4214, *15 (D. N.J. Jan. 12, 2012)(“The reasonable cost of meals cannot be more
than the actual cost and must not include any profit to the employer”); 29 C.F.R. § 531.3(a)
(“The term reasonable cost as used in section 3(m) of the Act is hereby determined to be not
more than the actual cost to the employer’).

10
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 14 of 29

The Tip Credit Provision & Requirements
FLSA Requirements

58. Rather than pay its Tipped Employees the applicable minimum wage (either the
applicable state minimum wage or the federal minimum wage, whichever is higher), Defendants
chose to take a tip credit and pay these employees less than the applicable minimum wage.

59. Under applicable law, in certain circumstances, it is permissible for an employer
to take a tip credit and pay its employees less than the mandated minimum wage, provided that
the employee’s tips received from customers plus the cash wage paid by the employer equals at
least the applicable minimum wage.’

60. According to the Department of Labor’s (“DOL”) Fact Sheet #15: Tipped
Employees Under the Fair Labor Standards Act (FLSA) (“Fact Sheet #15”):

the maximum tip credit that an employer can currently claim under the
FLSA is $5.12 per hour (the minimum wage of $7.25 minus the minimum
required cash wage of $2.13).

61. As is made plain in Fact Sheet #15, in order to claim a tip credit, the employer
must comply with five strict notification requirements.

62. First, the employer must notify the employee of the amount of the cash wage the

employer is paying the Tipped Employee and that amount must equal at least $2.13 per hour.

 

> An employer is not relieved of their duty to pay an employee wages at least equal to the
minimum wage by virtue of taking a tip credit or by virtue of the employee receiving tips from
customers in an amount in excess of the applicable minimum wage. That is, an employer in the
restaurant industry must pay the employee wages at least equal to the minimum wage or equal to
the minimum wage less the tip credit, provided the tips claimed exceed the tip credit. Under no
circumstances is the employer relieved of paying at least the minimum wage for all hours
worked, regardless of how much an employee earns in tips.

1]
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 15 of 29

63. Second, the employer must notify the Tipped Employee of the amount the
employer is claiming as a tip credit. In accordance with the FLSA, the tip credit claimed cannot
exceed $5.12 per hour.

64. Third, the employer must inform the Tipped Employee that the tip credit claimed
cannot exceed the actual amount of tips received by the employee. In effect, the employer must
inform the employee that the employee must still earn the mandated minimum of $7.25 per hour
between the amount of the tip credit taken by the employer and the amount of tips earned by the
employee.

65. Fourth, the employer must notify the Tipped Employee that all tips received are to
be retained by the employee except for a valid tip pooling arrangement.

66. Finally, the Tipped Employee must be informed by the employer that the tip
credit will not apply unless the employee has been informed of these provisions.

67. In short, Fact Sheet #15 effectively sets forth in plain English what is required
under the regulations, including 29 C.F.R. § 531.59(b), for an employer to properly claim a tip
credit.

68. An employer bears the burden of showing that it has satisfied all of the
notification requirements before any tips can be credited against the employee’s hourly wage.* If
an employer cannot demonstrate its compliance with this notification requirement, no credit can
be taken and the employer is liable for the full minimum wage.

69. Further, where a tipped employee earns less in tips than the tip credit claimed, the

employer is required to make up the difference. Stated another way, if a tipped employee earns

 

* Courts have strictly construed this notification requirement. Accordingly, some courts have
held that a generic governmental poster (which is required by the DOL) does not satisfy the tip
credit notification requirement.

12
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 16 of 29

less than $5.12 per hour in tips (the maximum tip credit permissible where the employer pays the
employee $2.13 per hour), the employer must raise that tipped employee’s hourly cash
component the necessary amount above $2.13 per hour so as to ensure that the employee earns at
least $7.25 per hour — the mandated minimum wage.

70. As set forth herein, Defendants failed to comply with certain of the FLSA’s
provisions regarding the claiming of a tip credit.

Pennsylvania’s Requirements

71. | Pennsylvania state law has a substantially similar requirement to the FLSA’s tip
notification requirements. See 43 P.S. § 333.103(d).

72. Importantly, however, Pennsylvania mandates a higher minimum cash wage and
requires employers to pay at least $2.83 per hour. Thus, under Pennsylvania law, the maximum
tip credit is $4.42 per hour.”

73. As such, an employer cannot be said to have complied with Pennsylvania’s tip
credit notification requirements where the employer simply relies on United States Department
of Labor mandated posters, as said posters do not explicitly identify the tip credit amount in
Pennsylvania (as it differs from the FLSA tip credit amount).

74. In addition, 34 Pa. Code § 231.34 also requires employers to maintain payroll
records that contain the following information:

(1) A symbol or letter placed on the pay records identifying each employee whose
wage is determined in part by tips;
(2) Weekly or monthly amount reported by the employee, to the employer, of tips

received. This may consist of reports made by the employees to the employer on IRS Form 4070;

 

° Like the FLSA, Pennsylvania law states that the tip credit claimed by the employer cannot
exceed the amount of tips actually received by the employee. See 43 P.S. § 333.103(d).

13
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 17 of 29

(3) Amount by which the wages of each tipped employee have been deemed to be
increased by tips, as determined by the employer, not in excess of 45% of the applicable
statutory minimum wage until January 1, 1980 and thereafter 40% of the applicable statutory
minimum wage. The amount per hour which the employer takes as a tip credit shall be reported
to the employee in writing each time it is changed from the amount per hour taken in the
preceding week;

(4) Hours worked each workday in any occupation in which the tipped employee
does not receive tips and total daily or weekly straight-time payment made by the employer for
such hours; and

(5) Hours worked each workday in occupations in which the employee received
tips and total daily or weekly straight-time earnings for the hours.

Defendants’ Failure To Comply With Applicable Wage Laws

75. As explained above, the DOL has very specific requirements regarding what an
employer must notify his/her employee of if that employer intends to claim a tip credit.

76. Rather than comply with the notification requirements set forth in the regulations
and made plain in Fact Sheet #15, Defendant chose to simply pay their Tipped Employees $2.83
per hour. In short, Defendants failed to conform to the strict regulatory requirements necessary to
satisfy the tip credit notification provisions.

77. The Third Circuit and district courts across the country have held that where an
employer fails to satisfy any one of the notification requirements, the employer forfeits the tip
credit and must pay the employee the full minimum wage.

78. Indeed, Plaintiff does not ever recall being notified by Defendants that it intended

to take a “tip credit,” nor how much that amount would be. Evincing the magnitude of

14
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 18 of 29

Defendant’s abject failure to notify Tipped Employees of their intention to take a tip credit, until
recently, Plaintiff never even heard the term “tip credit.”

79. Further indicative of Defendants’ wholesale violation of the applicable tip credit
provisions, on several instances Defendants required Plaintiff to forfeit a portion of her tips to
cover cash shortages in one of the bar’s cash registers. As set forth above, an employer cannot
claim a tip credit if it requires employees to forfeit a portion of their tips to anything other than a
valid tip pool. See, e.g., Fact Sheet #15.

80. With respect to her forfeiting her tips illegally, Plaintiff recalls three distinct
instances where this occurred and believes it occurred on three consecutive Mondays. In each
instance, Plaintiff believes that Defendants required her to forfeit approximately $10 each time.
Indeed, Plaintiff recalls complaining to a manager who simply responded that the “drawer has to
be right.”

81. Defendants also failed to comply with 43 P.S. 231.34 insofar as it failed to notify
employees in writing whenever the tip credit claimed by Defendants changed. Rather,
Defendants took the maximum tip credit permissible irrespective of whether its Tipped
Employee actually earned sufficient tips to substantiate the tip credit claimed.

82. Defendants also failed to comply with 43 P.S. 231.34 insofar as it failed to notify
employees in writing of the hours worked where the Tipped Employee did not receive tips.
Rather, Defendants took the maximum tip credit permissible for every hour worked by its Tipped
Employees, including Plaintiff, irrespective of whether its Tipped Employees (i) actually earned
sufficient tips to substantiate the tip credit claimed or (ii) whether the employees were engaged

in tip generating work.

15
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 19 of 29

83. Indeed, Defendants violated applicable Pennsylvania wage laws by requiring
Tipped Employees, including Plaintiff, to be paid a sub-minimum wage for work performed
when the Tipped Employee had no opportunity to generate tips, such as before or after the
restaurant was opened/closed to the public. At no time did Defendants have Plaintiff or other
Tipped Employees clock in under a different code or pay these individuals the full minimum
wage, instead electing to continue to pay them the minimum cash wage and continuing to claim
the tip credit despite the fact that these employees could not earn tips during this time.

84. Such conduct constitutes a violation of 43 P.S. 231.34 insofar as Defendants
failed to record the hours where Plaintiff and the other Tipped Employee were engaged in non-
tip generating work.

85. Because of the above violations, Defendants owe Plaintiff and the other Tipped
Employees $4.42 for every hour they worked and were only paid $2.83 per hour. Thus, the
amounts due and owing are significant.

86. Moreover, as set forth above, Defendants collected and retained tips that were
otherwise meant for distribution to Plaintiff and the other Tipped Employees.

87. While an employer is permitted to deduct for credit card processing fees of tips
left to employees from customers, the employer cannot deduct for processing fees for those
portions of the bill attributable to them (e.g., the non-tip portion of the bill) nor can an employer
estimate or approximate the amount of the processing fee attributable to the employee. Stated
another way, an employer cannot profit from this deduction.

88. Because bartenders were owed 5% of the sales total in tip outs from servers and
received no tip outs at all, upon information and belief, Defendants were retaining a portion of

the employees’ tips under illegal, unjust, and inequitable circumstances.

16
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 20 of 29

CLASS & COLLECTIVE ACTION ALLEGATIONS

89. Plaintiff brings this action on behalf of the Collective Class as a collective action
pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 207 and 216(b). Plaintiff also brings this
action as a class action pursuant to Fed. R. Civ. P. 23 on behalf of herself and the PA Class for
claims under the PA State Laws.

90. The claims under the FLSA may be pursued by those who opt-in to this case
pursuant to 29 U.S.C. §216(b). The claims brought pursuant to the PA State Laws may be
pursued by all similarly-situated persons who do not opt-out of the PA Class pursuant to Fed. R.
Civ. P. 23.

91. | Upon information and belief, the members of each of the Classes are so numerous
that joinder of all members is impracticable. While the exact number of the members of these
Classes is unknown to Plaintiff at this time, and can only be ascertained through appropriate
discovery, given that Defendants operate multiple restaurants, there are likely dozens of
individuals in each of the Classes.°

92. Defendants have acted or has refused to act on grounds generally applicable to the
Classes, thereby making final injunctive relief or corresponding declaratory relief with respect to
the Classes as a whole, appropriate.

93. The claims of Plaintiff are typical of the claims of the Classes she seeks to

represent. Plaintiff and the members of the Classes work or have worked for Defendants and

were subject to the same compensation policies and practices.

 

° Indeed, Plaintiff estimates that while she was employed at Panache, there were twenty to
twenty-five Tipped Employees scheduled to work on a typical Thursday, Friday, or Saturday
night shift.

17
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 21 of 29

94. Common questions of law and fact exist as to the Classes that predominate over

any questions only affecting them individually and include, but are not limited to, the following:

(a) whether Defendants have failed to pay the full minimum wage for each
hour worked;

(b) whether Defendants satisfied each of the requirements in order to claim a
tip credit against each hour worked;

(c) whether Defendants were precluded from claiming the tip credit during the
period encompassed by this Complaint; and

(d) whether Plaintiff and members of the Classes are entitled to compensatory
damages, and if so, the means of measuring such damages.

95. Plaintiff will fairly and adequately protect the interests of the Classes as her
interests are aligned with those of the members of the Classes. Plaintiff has no interests adverse
to the Classes she seeks to represent and has retained competent and experienced counsel.

96. The class action/collective action mechanism is superior to other available
methods for a fair and efficient adjudication of the controversy. The damages suffered by
individual members of the Classes may be relatively small when compared to the expense and
burden of litigation, making it virtually impossible for members of the Classes to individually
seek redress for the wrongs done to them.

97. Plaintiff and the Classes she seeks to represent have suffered and will continue to
suffer irreparable damage from the illegal policy, practice and custom regarding Defendants’ pay

practices.

18
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 22 of 29

98. Defendants have violated and, continue to violate, the FLSA, 29 U.S.C. §§ 201 et
seq. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the
meaning of 29 U.S.C. § 255(a) and willful violation of the PMWA.

FIRST CLAIM FOR RELIEF

FAIR LABOR STANDARDS ACT MINIMUM WAGE VIOLATIONS
(On Behalf of the Collective Class)

99. Plaintiff, on behalf of herself and the Collective Class, realleges and incorporates
by reference the paragraphs above as if they were set forth again herein.

100. Atall relevant times, Defendants has had gross revenues in excess of $500,000.

101. At all relevant times, Defendants have been and continues to be, an employer
engaged in interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and
207(a).

102. At all relevant times, Defendants have employed, and/or continues to employ,
Plaintiff and each of the Collective Class Members within the meaning of the FLSA.

103. Pursuant to Defendants’ compensation policies, rather than pay Tipped
Employees the federally-mandated minimum wage, Defendants took a tip credit and paid Tipped
Employees only the tip-credit wage.

104. Defendants have violated and, continues to violate, the FLSA, 29 U.S.C. §§ 201
et seg. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the
meaning of 29 U.S.C. § 255(a).

105. Due to Defendants’ FLSA violations, Plaintiff, on behalf of herself and the
members of the Collective Class, are entitled to recover from the Defendants, compensation for
unpaid wages; an additional equal amount as liquidated damages; and reasonable attorneys’ fees

and costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b)..

19
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 23 of 29

SECOND CLAIM FOR RELIEF
PENNSYLVANIA MINIMUM WAGE ACT- MINIMUM WAGE VIOLATIONS
(On Behalf of the PA Class)

106. Plaintiff, on behalf of herself and the members of the PA Class, realleges and
incorporates by reference the paragraphs above as if they were set forth again herein.

107. At all relevant times, Defendants have employed, and/or continues to employ,
Plaintiff and each of the PA Class Members within the meaning of the PMWA.

108. Pursuant to Defendants’ compensation policies, rather than pay Tipped
Employees the Pennsylvania mandated minimum wage, Defendants improperly took a tip credit
and paid Tipped Employees at a rate well below the Pennsylvania minimum wage.

109. Pursuant to Defendants’ compensation policies, rather than pay Tipped
Employees the required minimum wage in Pennsylvania, Defendants took a tip credit and paid
Tipped Employees only the tip-credit wage.

110. Asaresult of Defendants’ willful practices, Defendants were not entitled to claim
the tip credit and pay Plaintiff and the members of the PA Class less than the Pennsylvania
minimum wage for all hours worked.

111. Defendants have violated and, continue to violate, the PMWA, 43 Pa. C.S.C. §
333.101 et seq.

112. Due to the Defendants’ violations, Plaintiff, on behalf of herself and the members

of the PA Class, are entitled to recover from Defendants the amount of unpaid minimum wages,

attorneys’ fees and costs.

20
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 24 of 29

THIRD CLAIM FOR RELIEF
PENNSYLVANIA WAGE PAYMENT COLLECTION LAW
(On Behalf of the PA Class)

113. Plaintiff, on behalf of herself and the members of the PA Class, realleges and
incorporate by reference the paragraphs above as if they were set forth again herein.

114. At all relevant times, Defendants have employed, and/or continues to employ,
Plaintiff and each of the PA Class Members within the meaning of the WPCL.

115. Pursuant to the WPCL, 43 Pa. S. § 260.1 et seg. Plaintiff and the members of the
PA Class were entitled to receive all compensation due and owing to them on their regular
payday.

116. Asa result of Defendants’ unlawful policies, Plaintiff and the members of the PA
Class have been deprived of compensution due and owing.

117. Indeed, it is black letter law that an employee cannot voluntarily agree or contract
to be paid less than the legal minimum wage for each hour worked. Accordingly, at a minimum,
an employee must contract to be paid at least the minimum wage for each hour worked. Through
the practices described above, Defendants paid Plaintiff and other Tipped Employees less than
the legal minimum wage for each hour worked.

118. Moreover, Plaintiff and the members of the PA Class agreed to be paid, in part,
with tips left for one Tipped Employee and shared with others. As set forth above, Defendants
had a policy, practice, and/or procedure whereby employees were not paid all the tips due and
owing to them as part of this tip pool.

119. Plaintiff, on behalf of herself and the members of the PA Class, are entitled to

recover from Defendants the amount of unpaid compensation, and an additional amount of 25%

of the unpaid compensation as liquidated damages.

21
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 25 of 29

FOURTH CLAIM FOR RELIEF
COMMON LAW - UNJUST ENRICHMENT
(On Behalf of the PA Class)

120. Plaintiff, on behalf of herself and the members of the PA Class, realleges and
incorporate by reference the paragraphs above as if they were set forth again herein.

121. Plaintiff and the members of the PA Class were employed by Defendants.

122. At all relevant times, Defendants had a willful policy and practice of denying
Tipped Employees their full share of gratuities.

123. During the class period covered by this Complaint, Plaintiff and Tipped
Employees were subjected to unlawful deductions from their gratuities.

124. Defendants retained the benefits of its unlawful deductions from the gratuities
from Plaintiff and Tipped Employees under circumstances which rendered it inequitable and
unjust for Defendants to retain such benefits.

125. Defendants were unjustly enriched by subjecting Plaintiff and Tipped Employees
to such unlawful deductions.

126. As direct and proximate result of Defendant’s unjust enrichment, Plaintiff and the
members of the PA Class have suffered injury and are entitled to reimbursement, restitution and
disgorgement from Defendants of the benefits conferred by Plaintiff and the PA Class.

127. Plaintiff, on behalf of herself and the members of the PA Class, are entitled to
reimbursement, restitution and disgorgement of monies received by Defendants

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and/or on behalf of herself and all other similarly

situated members of the Collective Class and members of the PA Class respectfully requests the

Court grant the following relief:

22
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 26 of 29

A. Designation of this action as a collective action on behalf of the Collective Class,
and prompt issuance of notice pursuant to 29 U.S.C. §216(b), apprising them of the pendency of
this action, and permitting them to assert timely FLSA claims in this action by filing individual
Consents to Sue pursuant to 29 U.S.C. §216(b);

B. Designation of the action as a class action under F.R.C.P. 23 on behalf of the PA

Class;

Cc. Designation of Plaintiff as representative of the Collective Class and the PA

Class;

Dz. Designation of Plaintiffs counsel as class counsel for the Collective Class and the
PA Class;

BE. A declaratory judgment that the practices complained of herein are unlawful
under the FLSA and PMWA;

F An injunction against Defendants and their officers, agents, successors,

employees, representatives and any and all persons acting in concert with it, as provided by law,

from engaging in each of the unlawful practices, policies and patterns set forth herein;

G. An award of unpaid minimum wages to Plaintiff and the members of the Classes;
H. An award of liquidated damages to Plaintiff and members of the Classes;

I. An award of interest to Plaintiff and members of the PA Class;

J An award of costs and expenses of this action together with reasonable attorneys’

and expert fees to Plaintiff and members of the Classes; and
K. Such other and further relief as this Court deems just and proper.
DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all questions of fact raised by the complaint.

23
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 27 of 29

Dated: May 13, 2019

24

Respectfully submitted,

CONNOLLY LS & GRAY, LLP

  

Gérald D. Wells, III (PA ID # 88277)
Robert J. Gray

2200 Renaissance Blvd., Suite 275

King of Prussia, PA 19406

Telephone: 610-822-3700

Facsimile: 610-822-3800

Email: gwells@cwglaw.com
rgray@cwglaw.com

CARLSON LYNCH, LLP

Gary F. Lynch (PA ID# 56887)

Edward W. Ciolko

Matthew D. Brady

1133 Penn Ave, 5th Floor

Pittsburgh, PA 15222

Telephone: 412-322-9243

Facsimile: 412-231-0246

Email: glynch@carlsonlynch.com
eciolko@carlsonlynch.com
mbrady@carlsonlynch.com

Attorneys for the Plaintiff and
the Proposed Classes
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 28 of 29

EXHIBIT A
Case 2:19-cv-02066-TJS Document1 Filed 05/13/19 Page 29 of 29

CONSENT TO BECOME A PARTY PLAINTIFF

1. I, MONIKA VIDER, consent to sue as a Plaintiff in this action, pursuant to the
Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 ef seq.

2. During the applicable period, I was an employee of Defendants and was not paid
properly for all hours worked.

3. By my signature below, I hereby authorize counsel to prosecute the claims in my
name and on my behalf, in this action, for Defendants’ failure to pay all wages due and owing in

accordance with federal law.

 

 

4/8/2019 Monika Vider
Date Print Name
DocuSigned by:
Monika Vider

 

Signatureer...
